Motion by the tenant, Geo. Rainess, Inc., for leave to appeal to the Appellate Division and for a stay granted on condition that within ten days from the entry of the order hereon said tenant file an undertaking in the sum of $7,500, with corporate surety, conditioned for the payment of rent due and which may become due, together with costs and disbursements, in the event the determination of Appellate Term be affirmed, and on the further condition that it perfect the appeal for the September Term, commencing September 17, 1951, and be ready for argument when reached. Otherwise, the motion for a stay and for leave to appeal is denied. Present — Nolan, P. J., Carswell, Johnston, Adel and MaeCrate, JJ.